Citation Nr: 1129168	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-17 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus.
 
2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to a higher initial rating for service-connected asthma, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992 and August 2006 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2010, the Board remanded the case for further evidentiary development.  On remand, service connection was established for gastroesophageal reflux disease (GERD), allergic rhinitis, and erectile dysfunction in an April 2011 rating decision.  Accordingly, there remain no further allegations of errors of fact or law for appellate consideration on these issues.  In regard to the bilateral knee and asthma claims, the Board will proceed with appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no underlying chronic pathology associated with the Veteran's complaint of bilateral knee pain, and there is no credible evidence of a currently diagnosed bilateral knee disorder manifested by underlying chronic pathology etiologically related to service-connected bilateral pes planus, nor is there additional disability related thereto.

2.  The Veteran's asthma is maintained by inhalational anti-inflammatory medication that neither requires monthly visits to a physician for required care of exacerbations nor manifests more than one attack per week with episodes of respiratory failure; his FEV-1 and FEV-1/FVC are greater than 55 percent.




CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by active service, the incurrence or aggravation of a right knee disorder may not be presumed, and a right knee disorder is not proximately due to, the result of, or aggravated by service-connected bilateral pes planus.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).

2.  A left knee disorder was not incurred in or aggravated by active service, the incurrence or aggravation of a left knee disorder may not be presumed, and a left knee disorder is not proximately due to, the result of, or aggravated by service-connected bilateral pes planus.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for an initial rating in excess of 30 percent for service-connected asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).
 
In June 2004, May 2006, October 2007, December 2007, and April 2008 VCAA letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letters advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claims were last readjudicated in a supplemental statement of the case issued in April 2011.  The Board finds that VA's duty to notify has been met.  

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service and reserve treatment records, VA and private treatment records, treatment records from the 97th Medical Group, a November 2007 QTC fee-basis examination report, and a June 2010 VA examination report.  The Board finds the 2007 examination report is adequate as it was the basis for establishing service connection for the asthma disability and addresses the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As detailed below, treatment records associated with the claims file since the 2007 examination address the relevant rating criteria and show no basis for re-examining the Veteran further.  See VAOPGCPREC 11-95.  The Board also finds the 2010 examination report is adequate because the examiner reviewed the claims file, considered the contentions of the Veteran, and supported her medical conclusion with data and a rationale.  See Barr, 21 Vet. App. at 311; Stefl, 21 Vet. App. at 124-25; Nieves-Rodriguez, 22 Vet. App. at 304.  While additional VA treatment records were associated with the claims file after the report was issued, a review of the records shows no new details that require the examiner's consideration and formulation of another opinion.  The Board finds that there has been substantial compliance with the directives of the April 2010 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, submitting medical evidence and providing statements setting forth his contentions on the reasons he believes he is entitled to the benefits sought on appeal.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  






II.	Service Connection- Right Knee and Left Knee Disorders

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  As 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and because the Veteran's claim was pending before the regulatory change was made, the Board may consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.

In the current claim, the Veteran contends that he has a bilateral knee disorder as the result of his service-connected bilateral pes planus.  At the June 2010 VA examination, the Veteran reported a history of bilateral knee pain that started while he was in the military around 1989.  

The record reflects that the Veteran previously sought service connection for a bilateral knee disorder in August 1996 at which time the Veteran claimed that he received treatment for his knees in 1990 on board the U.S.S. Jason, and that he continued to receive treatment.  

Service treatment records for the Veteran's first period of service from August 1989 to August 1992 are absent any complaints or findings referable to the knees.  

After service, reserve records show that in September 1998, the Veteran's lower extremities were clinically evaluated as normal and he had no relevant complaints. A June 1999 Mercy Health Center record showed that on a physical examination of systems, the Veteran's lower extremities were within normal limits.  A June 1999 reserve operative report showed that on a review of the Veteran's past medical history, he denied any problems with his "extremities."  An August 2000 VA examination report noted that the Veteran had a normal gait and posture.  A January 2001 VA treatment record showed the Veteran's complaints included knee pain.  He reported that he twisted his knee.  A December 2001 private treatment record showed that on a review of the musculoskeletal system, the Veteran denied any joint swelling, redness, or pain involving his muscles or joints.  His extremities had full range of motion on physical examination.  The assessment was "healthy male."  A November 2002 record showed the Veteran complained of bilateral knee pain that had been present for two weeks.  He denied any injury.  He claimed that he had had the pain periodically for the past year or two.  The knee exam was "essentially normal."  X-rays revealed no abnormalities.  The examiner, however, provided an assessment of chondromalacia patella.  August 2003 VA treatment records showed the Veteran complained of bilateral knee pain.  He contended that a doctor had advised him that his feet were causing his knee pain.  An October 2003 QTC examination report indicated that the Veteran had a posture and gait within normal limits.  Examination of the feet revealed no signs of abnormal weight bearing.  

A June 2004 private treatment record from Dr. J.R. noted that the Veteran described chondromalacia patella in connection with his complaints.  The physical examination revealed negative findings.  Dr. J.R., however, noted an impression of chondromalacia patella.  In a July 2004 letter, Dr. J.R. reported that the Veteran was being treated for bilateral knee pain.  Dr. J.R. described the condition of flat feet and noted that often people might also develop other problems with their calves, knees, and hips.  Dr. J.R. maintained that the Veteran was experiencing "problems with his knees," and therefore, it was more likely than not that the Veteran's problems with his feet were now causing problems with his knees.  An October 2004 record from Dr. J.R. showed that physical findings continued to be negative.  Dr. J.R., however, noted an impression of chondromalacia patella.  An October 2004 report reflected that the Veteran was referred to Dr. I.F. from Dr. J.R. in regard to his bilateral knee pain.  The physical examination findings reported were all negative except for moderate pain noted on palpation of the medial joint line bilaterally.  X-rays revealed no evidence of fracture, subluxation, dislocation, or calcifications.  The articular compartment of the right patellofemoral joint was narrowed compared to the left.  Impressions noted were polyarthritis, lupus arthritis verses rheumatoid arthritis, and internal derangement of the knee joints with consideration of tears to the medial meniscus. 

An October 2004 QTC examination report showed on physical examination, the Veteran's posture and gait were within normal limits.  X-rays of the knees were noted as within normal limits.  The examiner concluded that in regards to the Veteran's claimed condition of bilateral knee condition as secondary to bilateral pes planus, there was no diagnosis because there was no pathology to render a diagnosis.  There was no clinical evidence of a bilateral knee disorder.  

An April 2005 record from Dr. J.R. showed the physical findings were negative.  Dr. J.R., however, noted an impression of chondromalacia patella.  December 2005 VA treatment records showed the Veteran presented with complaints of bilateral knee pain with onset in the past six months.  The physical examination revealed mild limitation of motion.  There was also mild tenderness along the lateral aspect of the left knee joint.  There were no effusions or crepitus.  The examiner noted an assessment of chronic knee pain.  

In an April 2006 letter, N.D., ARNP, of Mangum Community Hospital Family Practice Clinic, reported that she recently saw the Veteran in her family practice for bilateral knee pain.  N.D. noted that the Veteran indicated that other providers had advised him that his "knee pain [might] be due to the loss of the arch in the foot on both sides."  N.D. maintained that in "severe" cases, pes planus could cause knee pain as "[i]t cause[d] an abnormal walking pattern by the patient."  N.D. therefore concluded that the Veteran's knee pain was probably due to the condition of his feet and his abnormal walking pattern.     

Service treatment records for the Veteran's second period of service from August 2006 to September 2007 show that in February 2006, the Medical Prescreen Medical History Report reflected a denial of any knee problems.  The February 2006 enlistment Report of Medical Examination showed the Veteran's lower extremities were clinically evaluated as normal.  The enlistment February 2006 Report of Medical History showed that in response to the question of whether he ever had or had now "knee trouble (e.g., locking, giving out, pain or ligament injury, etc.)," the Veteran responded in the negative.  In November 2006, April 2007, and May 2007, health records noted that the Veteran's problems included chondromalacia.  The May 2007 separation Report of Medical Examination showed the Veteran's lower extremities were clinically evaluated as normal.  The May 2007 Report of Medical History showed that the Veteran's complaints included intermittent swelling of the knees.  He indicated that he experienced bilateral knee pain after running for the past six to seven years.  The examiner noted that the Veteran had a history of chondromalacia and that some swelling was noted.  X-rays revealed a normal left knee, and a small spur along the anterosuperior border of the patella of the right knee.   

After service, the November 2007 QTC examination report shows an examination of the Veteran's feet revealed no signs of abnormal weight bearing, and his gait was within normal limits.  A February 2008 report from Dr. B.N. indicated for the first time that the Veteran demonstrated an antalgic limp on gait examination.  Records from the 97th Medical Group dated from November 2007 to February 2008 noted that the Veteran's problems included chondromalacia.  In an April 2008 report, Dr. J.C. noted that on a review of systems, the Veteran complained of "arthritis pain" in his knees.   

The June 2010 VA examination report shows the physical examination revealed an antalgic gait.  The reported physical findings referable to the knees were all negative.  The examiner noted that x-rays conducted in May 2010 revealed no evidence of fracture, dislocation, or degenerative changes.  The examiner provided a diagnosis of chronic strain of the bilateral knees.  The examiner maintained that a review of medical records from 2006-2007 showed a diagnosis of chondromalacia  and that a May 2007 report noted a history of bilateral knee pain with running for the past six to seven years.  The examiner noted that VA treatment records indicated that the Veteran had knee pain prior to his enlistment in 2006 and that he was treated for knee pain in 2001 and 2005.  The examiner observed that there was no documented evidence of injury or treatments for bilateral knee condition while the Veteran was in service from "1989-2002."  The examiner maintained that the Veteran had bilateral knee pain prior to his enlistment in 2006, and therefore, it was the examiner's opinion that it was less likely than not that the Veteran's bilateral knee condition was related to his service in the military.  The examiner further observed that medical reports from September 1998 showed mild asymptomatic pes planus.  The examiner maintained that the review of medical literature in peer reviewed published medical journals did not show any evidence that mild pes planus could lead to chronic knee pain.  Therefore, it was the examiner's opinion that it was less likely than not that the Veteran's bilateral knee condition was secondary to service connected bilateral pes planus.     

VA treatment records dated from October 2009 to April 2011 showed that in March 2010, the Veteran complained of an exacerbation of knee joint pain off and on.  He was engaged in strenuous exercises at the gym.  The assessment noted was arthralgia of the knee joints/degenerative joint disease (but no x-rays were taken).  
A June 2010 record noted an assessment of arthralgia of the knee joints.  The examiner maintained that x-rays did not show any significant degenerative joint disease changes.  

The earliest lay evidence of knee complaints is in 1996, when the Veteran filed his original claim.  There, however, was no diagnosed condition of record.  The earliest medical evidence of a condition of the knees is in 2002 at which time a diagnosis of chondromalacia patella was rendered.  Significantly, this diagnosis was unsupported by any positive examination or x-ray findings.  The Board is cognizant of such positive findings of medial joint line pain in October 2004 (see Dr. I.F.'s report), mild tenderness and limitation of motion in December 2005 (see VA treatment record), and swelling in May 2007 (see Report of Medical History), however, examinations more often than not revealed negative findings.  The Board is simply not persuaded that the Veteran's complaint of pain has been attributed to an underlying chronic pathology.  For example, Dr. I.F.'s October 2004 impression included arthritis but the x-rays were negative and no testing for the rheumatoid factor was conducted.  Medial joint line tenderness was identified but tests to detect medial meniscus tears (e.g., McMurray test) were reported as negative (as have all such testing on all examinations of record).  While x-rays in service in May 2007 noted the presence of a small spur on the right knee, the Board finds it very significant that this finding was not replicated on many x-rays taken of the knees thereafter.  Thus, the diagnoses of chondromalacia patella, arthritis, internal derangement of the knees, meniscus tears, and strain appear to be only terms used to describe the Veteran's knee pain and do not credibly reflect a chronic underlying disorder.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Indeed, in the July 2004 letter, Dr. J.R. only links "knee problems" to the Veteran's pes planus.  Dr. J.R. does not identify a chronic underlying knee disorder.  Therefore, his opinion is not credible evidence of a current disability of the knees linked to the service-connected pes planus.  In the April 2006 letter, N.D.'s opinion is premised on the Veteran having a case of severe pes planus and an antalgic gait.  Several examinations, however, did not reveal an antalgic gait until February 2008.  Moreover, the Board rendered a finding in the April 2010 decision that the Veteran's pes planus did not manifest severe symptoms until February 2008.  N.D. also did not identify a chronic underlying knee disorder and her basis for linking the complained of pain to the pes planus is not borne out by the examinations at that time that revealed no abnormal gait.  As such, her opinion is also not credible evidence of a current disability of the knees linked to the service-connected pes planus.  The June 2010 VA opinion is against the claim.  The examiner correctly observed that the Veteran's complaint of bilateral knee pain preceded his second period of service as evident by treatment records (and claims for service connection filed by the Veteran), and this is a finding that is not in dispute.  The examiner also maintained that the medical literature did not show any evidence that mild pes planus "could lead" to chronic knee pain.  The Board interprets this finding that not only does mild pes planus not cause chronic knee pain but also does not affect his knees in any way (i.e., aggravate the knees).  The examiner does not address whether severe pes planus could cause such symptoms, but that is not relevant based on her negative examination findings of the knees which echo previous findings.  Again, pain alone is not a disability.  While the Veteran is competent to report on readily observable features or symptoms of illness such as pain, he is not competent to diagnose that his pain is attributable to an underlying disorder which involves a question requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For these reasons, the Board finds that service connection is not warranted for right and left knee disorders to include as secondary to bilateral pes planus. 

III.	Higher Initial Rating for Asthma

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for respiratory disorders were revised effective October 6, 2006, and apply to claims filed on or after October 6, 2006.  See Schedule for Rating Disabilities; Guidelines for Application of Evaluation Criteria for Certain Respiratory and Cardiovascular Conditions; Evaluation of Hypertension with Heart Disease, 71 Fed. Reg. 52,457-60 (Sept. 6, 2006) ("The provisions of this final rule shall apply to all applications for benefits received by VA on or after the effective date of this final rule.").  As the Veteran's claim was received in September 2007, the revised criteria are applicable.  

Under Diagnostic Code 6602, a 10 percent rating is assigned where pulmonary function testing reveal that FEV-1 [Forced Expiratory Volume in one second] is 71 to 80 percent predicted; FEV- 1/FVC [Forced Vital Capacity] is 71 to 80 percent; or intermittent inhalational or oral bronchodilator therapy is required.  A 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted; FEV-1/FVC of 56 to 70 percent; daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 less than 40 percent predicted; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A note to the code provides that in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).

Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  38 C.F.R. § 4.96(a) (2010).  Service connection is in effect for allergic rhinitis but under Diagnostic Code 6522.  Also, there are special provisions for the application of evaluation criteria but only for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  38 C.F.R. § 4.96(d) (2010). 

In a March 2008 rating decision, the RO granted service connection for asthma and assigned a 30 percent rating under Diagnostic Code 6602 effective September 14, 2007, the day following the Veteran's discharge from his second period of service.   The Veteran contends that he treats his asthma daily with corticosteroids (Advair Diskus); therefore, he is entitled to a higher rating.  In the August 2008 VA Form 9, he claimed that he had had three asthma attacks in the past three months.  

Service treatment records show the diagnosis and treatment for asthma during the Veteran's second period of service.  The August 2007 Physical Evaluation Board report noted that the Veteran had asthma with a normal spirometry and that he was on daily oral and inhalational therapy.  

After service, the Veteran underwent a QTC examination in November 2007.  The report shows that the Veteran complained of loss of appetite and shortness of breath at rest in connection with his asthma.  He claimed he suffered from asthmatic attacks weekly and that he needed to visit a physician to control the attacks as often as two times per month.  He also contracted infections easily from his respiratory condition which required antibiotics periodically three times per year, each time lasting for two weeks.  When he had the infection, he did not require bed rest or treatment by a physician.  He had had no episodes of respiratory failure requiring respiration assistance from a machine.  He required use of a bronchodilator by inhalation daily.  He did not require outpatient oxygen therapy, immunosuppressive medication, inhalation of anti-inflammatory medication, steroid therapy, and bronchodilator by mouth.  The PFT revealed FEV-1 of 78 percent of predicted value post-bronchodilator.  The examiner noted that the Veteran provided a good effort.  The examiner maintained that there was no discrepancy between the PFT findings and the clinical examination.  The examiner noted that a DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  In the diagnosis portion of the report, the examiner provided a diagnosis of asthma with subjective factors of shortness of breath and objective factors of an abnormal PFT.  The examiner maintained that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure.  

Records from the 97th Medical Group, medication profiles, and Dr. B.N.'s records dated from 2007 to 2008 showed active medications for asthma at various times included Advair Diskus 500mcg/50mcg INH [inhalation], Albuterol MDI [metered dose inhaler], Salmeterol Xinafoate 50mcg plus Fluticasone Propionate 500mcg, by INH, and Montelukast (Singulair).  The Veteran was seen in November 2007 and April 2008 for respiratory complaints to include asthma.  An assessment of persistent moderate asthma was noted. 

In an April 2008 report, Dr. J.C. related that the Veteran complained of intermittent wheezing, chest tightness, and shortness of breath and that his symptoms occurred sometimes with exertion.  Initially he experienced good relief from his long acting bronchodilator but his symptoms worsened and his inhalers appeared to be ineffective.  He also experienced a frequent dry nonproductive cough.  Dr. J.C. observed that the Veteran did not bring chest x-rays or PFTs.  Dr. J.C. indicated that a spirometry from April 2007 showed a FEV-1 of 94 percent of predicted value which he maintained was within normal range.  Dr. J.C. provided an impression of "possible asthma."  An August 2008 PFT report from Dr. F.T. indicated that the spirometry revealed a FEV-1 of 68 percent of predicted value and a FEV-1/FVC of 90 post-bronchodilator.  It was noted that the Veteran had a moderately severe airway obstruction and reduced lung volumes indicative of a concurrent restrictive process.  In an August 2008 report, Dr. J.C. indicated that the Veteran was seen for a follow-up on his April 2008 complaint of asthma.  Dr. J.C. noted that PFTs showed a possible moderate restrictive defect and possible obstructive defect but there was also concern about poor effort on the part of the Veteran.  Dr. J.C. reported that the Veteran was encouraged to request possible cardiac catheterization because his complained of symptoms were not classic for an asthma type symptom.  He was to return for a follow-up in six months for repeat PFTs. 

VA treatment records dated from 2009 to 2011 show that in October 2009, the Veteran complained of increasing shortness of breath and dry cough for the last three to four months.  He also claimed he came two to three weeks ago to the emergency room because he was experiencing shortness of breath.  He received a breathing treatment and was sent home.  The examiner noted that PFTs revealed a FEV1/FVC of 81 although it was not indicated if the result was post- bronchodilator.  The Veteran was referred for complete PFTs with DLCO. Thereafter, the actual results are not reported but an October 2009 addendum noted that the PFTs showed a borderline restrictive defect though still within normal range.  The examiner noted that the Veteran had chronic sinus drainage with chronic cough.  A December 2009 record noted an assessment of stable asthma on ICS [inhaled corticosteroids] and MDI.  In January 2010, the Veteran complained of "dry-heaves" with exertion.  The examiner provided a diagnosis of asthma with complaints of dry-heaves with exertion, source unknown.  The examiner noted that the Veteran had had three sets of normal PFTs and the DLCO was normal and that current PFTs were done and were normal.  A March 2010 record noted that the Veteran reported no current breathing problems.  An assessment of stable asthma was noted.  Another March 2010 record showed the Veteran complained of coughing all the time.  The PFTs were described as normal.  In May 2010, the Veteran denied any asthma exacerbations "lately."  An assessment of stable asthma, on LABA [Long-Acting Beta-2 Agonist] and ICS was noted.  

The Veteran underwent a VA examination in June 2010 in connection with another claim.  The report noted that the Veteran used inhalers for his asthma and that he had moderately good control of his symptoms with medical management.  Thereafter, VA treatment records show that in September 2010, the Veteran was treated for an upper respiratory infection.  In December 2010, a record indicated that the Veteran's active medications included a course of the antibiotic Azithromycin (for 5 days) for infection for asthma exacerbation.  In January 2011, the Veteran was prescribed a course of Prednisone (50 mg daily for 5 days) for an asthma exacerbation.  In March 2011, the Veteran complained of a cough. Throughout this period active medications for asthma at various times included Albuterol ORAL INHL, Budesonide/Formoterol ORAL INHL (Symbicort), Ipratropium Bromide ORAL INHL, and Fluticasone/Salmeterol INHL, ORAL (Advair).

The Board observes that Advair is a combination of Fluticasone and Salmeterol and that Fluticasone is a corticosteroid, an anti-inflammatory medication.  Symbicort similarly contains two active ingredients (Budesonide and Formoterol) and Budesonide is an anti-inflammatory corticosteroid.  Thus, the maintenance of the Veteran's asthma does require the daily use of corticosteroids; however, the medication is delivered via an inhaler.  While the Veteran contends that his daily use of the corticosteroid inhalers warrants a higher disability rating, Diagnostic Code 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids.  As the Veteran's prescriptions state, the Advair and Symbicort are inhaled medications.  Under Diagnostic Code 6602, use of "inhalational anti-inflammatory medication" warrants no more than a 30 percent disability rating.  Diagnostic Code 6602 requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30 percent.  The Board also recognizes that the Veteran was prescribed a course of oral corticosteroids (Prednisone) in January 2011; however, this occurred one time and not the requisite three times over the course of a year.  While the Veteran advised the November 2007 QTC examiner shortly after his discharge from service that he needed to visit a physician to control his asthma attacks as often as two times per month, this clearly has not currently been the case throughout the appeal period.  Treatment records dated from 2007 to 2011 as detailed above show he does not require monthly visits to a physician for required care of asthma exacerbations.  The records also clearly show that the Veteran does not suffer from more than one asthma attack per week with episodes of respiratory failure.  Lastly, the results of several PFTs have been reported as normal or borderline normal or the FEV-1 and FEV-1/FVC were over 55 percent.  For these reasons, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent under Diagnostic Code 6602. 

The Veteran's disability has not been shown to be manifested by greater than the criteria associated with the rating assigned under the designated diagnostic code during any portion of the appeal period.  Accordingly, staged ratings are not in order and the assigned rating is appropriate for the entire period of the Veteran's appeal.  Fenderson, 12 Vet. App. at 126.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of the assigned rating is provided for certain manifestations of the service-connected disability, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran complains of respiratory distress.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  He has not described any exceptional or unusual features or symptoms of the disability.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his asthma renders him unemployable and the evidence does not suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claims for service connection and increased rating and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus is denied. 
 
Service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus is denied. 

An initial rating in excess of 30 percent for service-connected asthma is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


